

EXHIBIT 10.4


Schedule Prepared in Accordance with Instruction 2 to Item 601 of Regulation S-K


The Senior Convertible Notes dated May 25, 2006 are substantially identical in
all material respects except as to the noteholder and the principal amount.


Holder
   
Principal Amount
 
Dolphin Offshore Partners, L.P.
 
$
300,000
 
Radcliffe SPC, Ltd. for and on behalf of the Class A Convertible Crossover
Segregated Portfolio
 
$
7,000,000
 
LBI Group, Inc.
 
$
5,000,000
 
Kamunting Street Master Fund, Ltd.
 
$
3,500,000
 
Tribeca Global Convertible Investments Limited
 
$
2,500,000
 
Capital Ventures International
 
$
3,000,000
 
Evolution Master Fund Ltd. SPC, Segregated Portfolio M
 
$
3,500,000
 
Highbridge International, LLC
 
$
3,750,000
 





The text of the Senior Convertible Notes is incorporated by reference from
Exhibit 10.1 to Nestor’s Current Report on Form 8-K filed May 26, 2006 (at
Exhibit A thereto)




 


 